By the Court,
Smith, J.
We do not think tbat tbe order of tbe court below, ás to Beall, can be sustained. Tbe issuing of tbe attachment is made to depend upon tbe act and judgment of the special commissioner, in filing bis certificate, tbat tbe defendant bad fully complied with the order of the court. Yarious circumstances might occur to render compliance impossible without tbe fault of Beall; and tbe commissioner might neglect or refuse to file the certificate. Tbe court itself is the only proper judge of the fact of compliance. There are other objections to tbe order, but it is not necessary to notice them. An attachment for contempt should be issued or withheld, sustained, modified or set aside by tbe direct order of the court.
Order reversed, witb costs.